DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s statement on the Remarks filed on 02/21/2021 that “Itano (US2017/0174967) and the present application were not later than the effective filing date of the claimed invention in the present application, commonly owned by Daikin Industries, LTD” has been acknowledged. Therefore, Itano is no longer qualified as a prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach a method for using a mixture of fluorinated hydrocarbons as a refrigerant as recited in claims 30, 41-43, 52 and 53; in particular, the limitation 
“the composition ratio of the fluorinated hydrocarbons contained in the mixture falling within a quadrilateral having, as vertices, the following four points in a ternary composition diagram in which the sum of the concentrations of R32, R125, and R134a is 100 wt%, point B (R32/R125/R134a = 34.0/13.9/52.1 wt%), point C (R32/R125/R134a = 33.3/15.5/51.2 wt%), point E (R32/R125/R134a = 31.7/14.9/53.4 wt%), point D (R32/R125/R134a = 32.7/12.8/54.5 wt%)” as recited in claims 30 and 43, 

“the composition ratio of the fluorinated hydrocarbons contained in the mixture falling within a quadrilateral having, as vertices, the following four points in a ternary composition diagram in which the sum of the concentrations of R32, R 125, and R 134a is 100 wt%, point B’ (R32/R125/R134a = 33.7/14.6/51.7 wt%), point C (R32/R125/R134a = 33.3/15.5/51.2 wt%), point E (R32/R125/R134a = 31.7/14.9/53.4 wt%), point D’ (R32/R125/R134a = 32.4/13.4/54.2 wt%)” as recited in claims 42 and 53 respectively are not disclosed or taught in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763